Citation Nr: 0509231	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  99-13 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO granted service 
connection for post-traumatic stress disorder (PTSD), 
evaluated as 10 percent disabling, with an effective date for 
service connection (and the 10 percent rating) of September 
30, 1998.  The veteran appealed the evaluation of his PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 1999, the RO granted service connection for post-
traumatic stress disorder (PTSD), evaluated as 10 percent 
disabling.  The RO assigned an effective date of September 
30, 1998.  The veteran has appealed the evaluation of his 
PTSD.  The RO subsequently increased the veteran's rating to 
50 percent, with an effective date of September 14, 2000, and 
to 70 percent, with an effective date of March 3, 2003.  
However, since these increases did not constitute a full 
grant of the benefit sought, the increased evaluation issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In November 2000 and October 2003, the Board 
remanded the claim for additional development.  

Given the foregoing, the issue in this case is whether a 
higher evaluation is warranted for PTSD for the period from 
September 30, 1998 to the present.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (holding that where a veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found).  

In November 2000, the Board noted that a review of two 
letters from the Veterans' Center, in Mobile, Alabama, dated 
in February and March of 1999, respectively, showed that the 
Veterans' Center stated that the veteran had been receiving 
treatment for PTSD symptoms since September 1998.  See also 
June 2002 VA outpatient treatment report (noting that the 
veteran "has been to the Vet Center for 12-14 months and 
finally quit going.").  The Board observed that these 
records of treatment had not been associated with the claims 
file, and directed that on remand, they should be obtained.  
Citing Dunn v. West, 11 Vet. App. 462 (1998) (holding that 
when treatment records from a VA Veterans' Center are 
relevant to a claim, they should be obtained even if 
summarizing letters or reports are included in the record).  
The Board therefore remanded the claim and requested the RO 
to obtain these records.  It appears that these Veterans' 
Center records were initially confused with records already 
associated with the claims file which came from the Mobile, 
Alabama, OPC (outpatient center).  See deferred rating 
decision, dated in December 2000.  However, in November 2002 
the RO requested the veteran's records from the Veterans' 
Center.  

It does not appear that a response was ever received from the 
Veterans Center, nor does it appear that the procedures at 38 
C.F.R. § 3.159(e) (2004), regarding VA's duty to notify a 
claimant of an inability to obtain records, have been 
followed.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

While the Board recognizes that another remand will further 
delay resolution of the veteran's appeal, in view of the 
holding of the Court in Stegall, the Board is of the opinion 
that it may not proceed with appellate review at this time.

Based on the foregoing, additional development is necessary 
and this case is REMANDED to the RO for the following action:

1.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain all records of treatment of the 
veteran from the Veterans' Center in 
Mobile, Alabama.  If these records cannot 
be obtained, the procedures at 38 C.F.R. 
§ 3.159(e) (2004), regarding VA's duty to 
notify a claimant of an inability to 
obtain records, must be followed.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of the veteran's evaluation for 
his service-connected PTSD.  

3.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


